CASE 0:16-cr-00334-JNE-KMM Document 178 Filed 07/20/20 Page 1 of 1
                                                                                       RECtrtvrn
                                                                                       ByMA[L"
                                                                                           ,tUL 2
                                                                                                  0   litg
                             uu treD 5rArcs 0 rrtpiar .q*m"t*i*ffmg*,o
                          FOR lHe DnrRrcr OF f\trU.ltrJESoTA


uruiteo SrRrcs oF
                                    ^fuleRtc,l,
                                                                     16   - cr- 33ct(t(srut /r.n^na)

                                                                 Pntrl" HAtlsnrerenS NoTrce                  on
 ,ALT
        L H,qf\tSltrEtER       I                                 Ql/(UsA lN Ecopott \c CtAc&nrfrtNcfs
                        [J*{*rJa,n},




           Onfrndo"t               Po,   t   l)ansrwercr,   *ty       awl 6p   on dun)on* a( ca*ian1


t-esgec{fult1 nodfies +1" re\e.var*                     Po.t;, t/la+ ho l\ou                 6w*s     ff"
                                                                                                             "Thtt

*o a.    sL* o.Jutt vrdeo,
                                                                                   ,.1
                                                                                SubF,r,r   t*td,I



                                                            Porl    wvr
                                                                   Hons

         SCAfUNED                                           zoql3 - ox{ Ltni+ K3
          JUL 20 2V20
    U.S. DISTRICT   Cuv,ii *lpLS
                                                            fder*l Grrr*i d           In,,+.+,* o^
                                                            ?.   o, Bo" Lo\o
                                                            ln*)d''*1 04N 5SO7z
